[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
United States Court of Appeals
    For the First Circuit

No. 98-2275

        ANNETTE BARTLE,

      Plaintiff, Appellee,

               v.

PALMAS DEL MAR RESORT, MAXXAM CORPORATION, MAXXAM
PROPERTIES, INC., REX RESORTS, ROE CORPORATION 96CV1050 AND
       ABC INSURANCE CO.,

          Defendants,
                          

PALMAS DEL MAR PROPERTIES, INC.,

     Defendant, Appellant.

APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF PUERTO RICO

[Hon. Salvador E. Casellas, U.S. District Judge]

             Before

    Torruella, Chief Judge,
Campbell, Senior Circuit Judge,
  and Lynch, Circuit Judge.

Fernando D. Castro and Goldman, Antonetti & Cordova on brief
for appellant.

June 7, 1999

Per Curiam.  Upon careful review of defendants' brief and the
record, we conclude that the district court did not abuse its
discretion in dismissing without prejudice, notwithstanding
defendants' motions for dismissal with prejudice.  See Puerto Rico
Maritime Shipping Authority v. Leith, 668 F.2d 46, 49-51 (1st Cir.
1981).  The district court was not required in all the
circumstances of this case to award fees and costs to defendants,
even were we to assume that they sufficiently asked the district
court for such awards.  See id. at 51.  And the district court
correctly determined that defendants presented no grounds for
amendment of the judgment under Fed. R. Civ. P. 59(e).
Affirmed.  See 1st Cir. Loc. R. 27.1.